Citation Nr: 1511159	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-08 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1970 to October 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied service connection for tinnitus.  

The Veteran testified before the undersigned at Board hearing in September 2014.  A transcript of the hearing has been reviewed and associated with the claims file.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, tinnitus had its onset during military service and has continued since that time.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As to the Veteran's claim decided herein, the claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, it is appropriate to consider tinnitus as an organic disease of the nervous system and, therefore, subject to presumptive service connection.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background 

The Veteran asserts that tinnitus is related to noise exposure during his period of military service.  Specifically, he asserts that during service he used multiple pieces of artillery without the use of hearing protection.  

The appellant's DD Form-214 reflects that his military occupation specialty (MOS) was artillery crewman.  Thus, his reports of noise exposure are consistent with the circumstances of his service and such exposure is conceded.  38 U.S.C.A. § 1154(a).

The service treatment records and examination reports are negative for any complaints, findings, or diagnosis of tinnitus.  

The Veteran was afforded a VA examination in March 2010.  He reported occupational noise exposure, which included summer work prior to service mowing lawns and working as a welder.  Upon discharge from military service, he was employed by a fabrication business that provided custom hearing protection for their workers.  It was noted that the appellant was self-employed at the time of the examination and wore hearing protection while grinding or using power tools but not while welding.  Recreational noise exposure included motorcycle riding, occasional shooting and the use of a lawn mower without the use of hearing protection.  It was noted that the appellant had extensive noise exposure during military.  Specifically, the appellant reported that while stationed in Vietnam, he spent 70 percent of the time firing or exposed to cannon, machine guns and rifle fire.  There was minimal, if any, hearing protection during that time.  The examiner noted a diagnosis of tinnitus and determined that the condition was less likely as not caused by or a result of acoustic trauma during military service.  In support of her opinion, the examiner noted that the Veteran had a history of noise exposure beginning during service in Vietnam and following separation from service while working in the fabrication industry.

During the September 2014 Board hearing, the Veteran testified that he first noticed tinnitus in 1970 while stationed in Vietnam and that the condition had continued since that time.

Analysis

In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  

As previously discussed, the Veteran's MOS was artillery crewman, a position consistent with noise exposure.  Accordingly, in-service noise exposure is established.  38 U.S.C.A. § 1154(a).

Having conceded in-service noise exposure, the question for consideration is whether the Veteran's tinnitus is related to such in-service exposure.

In the instant case, even though the VA examiner provided a negative etiological opinion, the Board again observes service connection may be established upon a showing of continuity of symptomatology in the case of a chronic disease.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is competent to report that he has tinnitus, and has indicated that he has suffered from tinnitus since military service.  The Board finds the Veteran's statements regarding the onset of tinnitus credible.  Again, for chronic diseases under 38 C.F.R. § 3.309(a), service connection may be awarded solely based on evidence of continuity of symptomatology.

Thus, accepting his lay statements, and resolving reasonable doubt in his favor, service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


